Title: To Thomas Jefferson from James Breckenridge, 28 February 1825
From: Breckenridge, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            At Home
                            Feb: 28th 1825
                        
                    Your fav. of the 22d inst is this moment recd & I hasten to say in reply that from it I derive the first information of the intended meeting of the Visitors on the 4th march & that the state of the roads will render it wholly out of my power to attend. Indeed the condition of the roads is such that I doubt whether the mail will reach Charlottesville before that day, notwithstanding it will leave this place in a few minutes.Mr Wm C. Preston is living in Columbia S.C. practicing the law with considerable success; Is certainly a young man of fine talents & handsome acquirements & no doubt in a few years will be eminently qualified to fill the station you mention, but I fear that he is too young & too little known. Besides I do not believe that he would accept of the appointment. I think he has views of a different cast.wishing you much health & happinessI am your fd & set
                        James Breckenridge
                    